DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 15 January 2021. Claims 1 - 23 are currently pending. 

Drawings
The objection to the drawings, due to unlabeled rectangular boxes, is hereby withdrawn in view of the amendments and remarks received 15 January 2021.
Replacement drawings were received on 15 January 2021. These drawings are acceptable.

Claim Objections
The objections to claims 1, 6 - 8, 12, 15, 17, 19, 20, 22 and 23, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 15 January 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 15 January 2021 and the Examiner’s Amendment included herein below.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection to claim 21 under 35 U.S.C. 101 is hereby withdrawn in view of the amendments and remarks received 15 January 2021 and the Examiner’s Amendment included herein below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Amir H. Behnia (Reg. No. 50,215) on 15 February 2021.

The application has been amended as follows: 

-	In Claim 8 Line 4 change “comparing the preliminary image acquired during said observation cycle” to --comparing the preliminary image acquired during said at least one observation cycle--.



-	In Claim 15 Lines 16 - 28 change: 

- placing of a first aerial or space platform in a stationary position above said surface of the Earth or moving at a speed less than 200 km/h above said surface of the Earth, said first platform comprising a first image acquisition system with a field of view covering a zone, called zone of interest, of said surface of the Earth, 
- placing of a second aerial or space platform in a stationary position above said surface of the Earth or moving at a speed less than 200 km/h above said surface of the Earth, said second platform comprising a second image acquisition system with a narrower field of view and of better resolution than the first image acquisition system, the field of view of said second image acquisition system being orientable such that a field of regard of said second image acquisition system covers said zone of interest, 
- implementing an observation cycle comprising steps of:” 

to 

--and the second image acquisition system for [[the]] implementation of an observation cycle of a method
- placing of [[a]] the first aerial or space platform
- placing of [[a]] the second aerial or space platform 
- implementing [[an]] the observation cycle, the observation cycle comprising steps of:--. 



-	In Claim 21 Lines 1 - 2 change “comprising an electronic memory comprising a set of program code instructions” to --comprising [[an]] a non-transitory electronic memory comprising a set of program code instructions--.



	-	Replace Claim 22 with:
--A method for remotely controlling a device for acquiring images of the surface of the Earth, comprising:

- placing of a second aerial or space platform in a stationary position above said surface of the Earth or moving at a speed less than 200 km/h above said surface of the Earth, said second platform comprising a second image acquisition system with a narrower field of view and of better resolution than the first image acquisition system, the field of view of said second image acquisition system being orientable such that a field of regard of said second image acquisition system covers said zone of interest, 
- implementing an observation cycle comprising steps of: 
(a) acquiring an image of said zone of interest by said first image acquisition system, 
(b) partitioning of the image thus acquired, called preliminary image, in mesh units each corresponding to a sector of said zone of interest capable of being included in the field of view of the second image acquisition system, 
(c) analysing said preliminary image, to detect potential presence of marks representative of unwanted elements in or above the zone of interest, 

(e) and, if applicable, acquiring an image, called final image, of favourable sector(s) by said second image acquisition system, 
- and, if a predetermined rate of sectors of the zone of interest for which a final image has been acquired by the second image acquisition system has not been achieved, repeat(s) of the observation cycle until said rate is achieved, 
wherein said device for the acquiring of images comprises said first aerial or space platform, said second aerial or space platform and a system for analysing images and for controlling the first image acquisition system and the second image acquisition system for the implementation of the steps of the observation cycle, 
wherein said device for the acquiring of images is remotely controlled by a control device, control signals being successively determined and sent to said device for the acquiring of images by this control device, to carry out said steps.--.



	-	Replace Claim 23 with:

- a first aerial or space platform in a stationary position above said surface of the Earth or moving at a speed less than 200 km/h above said surface of the Earth, said first platform comprising a first image acquisition system with a field of view covering a zone, called zone of interest, of said surface of the Earth; 
- a second aerial or space platform in a stationary position above said surface of the Earth or moving at a speed less than 200 km/h above said surface of the Earth, said second platform comprising a second image acquisition system with a narrower field of view and of better resolution than the first image acquisition system, the field of view of said second image acquisition system being orientable such that a field of regard of said second image acquisition system covers said zone of interest; and 
- a system for analysing images and for controlling the first image acquisition system and the second image acquisition system for implementation of an observation cycle; 
wherein said control device controls said device by transmission of successive control signals to said device for the acquiring of images, to carry out all of the steps of a method for acquiring images comprising: 

- placing of the second aerial or space platform above said surface of the Earth; 
- implementing the observation cycle, the observation cycle comprising steps of: 
(a) acquiring an image of said zone of interest by said first image acquisition system, 
(b) partitioning of the image thus acquired, called preliminary image, in mesh units each corresponding to a sector of said zone of interest capable of being included in the field of view of the second image acquisition system, 
(c) analysing said preliminary image, to detect potential presence of marks representative of unwanted elements in or above the zone of interest, 
(d) identifying mesh units of said preliminary image comprising no mark representative of unwanted elements, said mesh units comprising no mark representative of unwanted elements corresponding to so-called favourable sectors of said zone of interest, 
(e) and, if applicable, acquiring an image, called final image, of favourable sector(s) by said second image acquisition system, 


Allowable Subject Matter
Claims 1 - 23 are allowed.
The Examiner directs the Applicant’s attention to section 75 of the Office Action mailed 10 November 2020 for an examiner's statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667